Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 This correspondence is in response to Applicant’s Reply filed on February 25, 2020.  Claims 6, 9, 10, 14-18, 20 and 21 are withdrawn.  Claims 1-5, 7, 8, 11-13, 19, 22 and 23 are pending.  THIS ACTION HAS BEEN MADE FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,337,934 to Alling et al. (Alling).

    PNG
    media_image1.png
    828
    588
    media_image1.png
    Greyscale

Regarding Claim 1:  Alling discloses a grip assembly comprising: a base member (See Annotated Fig. A); an intermediate member (See Annotated Fig. A) independently and angularly positionable relative to the base and removably couplable to the base; a first grip arm (See Annotated Fig. A) removably coupled to and independently positionable relative to the intermediate member; and a second grip arm (See second movable grip arm in Figure 15 of Alling – See also col. 3, lines 38-42 discussing more than one movable arm 32 can be used) removably coupled to and independently positionable relative to the intermediate member.
Regarding Claim 2:  Alling discloses a grip assembly as recited in claim 1 wherein the intermediate member comprises a first portion (See Annotated Fig. A) adjacent to the first grip arm and a second portion (See Annotated Fig. A) adjacent to the second grip arm.
Regarding Claim 3:  Alling discloses a grip assembly as recited in claim 2 wherein the base member comprises an extension (See Annotated Fig. A) and wherein the first portion and the second portion are angularly positionable in multiple positions relative to the extension.  (Note that the grip arms slid onto the extension (projection 62) and rotate with respect to the base member (platform 62) – See also Col. 5, lines 35-37)
Regarding Claim 11:  Alling discloses a grip assembly as recited in claim 1 wherein the base (See Annotated Fig. A) is coupled to the intermediate member using a longitudinally extending bolt.  (Note, for this claim and parent 
Regarding Claim 12:  Alling discloses a grip assembly as recited in claim 1 wherein the intermediate member is slidably engaged (See col. 5, lines 35-37) with the base member.
Regarding Claim 13:  Alling discloses a grip assembly as recited in claim 12 wherein the base member comprises a plurality of channel engaging edges (See Annotated Fig. A) of the intermediate member. 
Regarding Claim 19:  Alling discloses a grip assembly as recited in claim 1 wherein the intermediate member is rotatably coupled (See col. 5, lines 35-37) to the base.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Alling.
Regarding method Claims 22 and 23:  In view of the structure disclosed and taught by Alling the method of operating the device would have been obvious and implicitly taught, since it is the normal and logical manner in which the device could be used.  If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be obvious to a person of ordinary skill and/or implicitly taught by the prior art reference at a time before the effective date of the claimed invention.  When the prior art device is arguably the same as the claimed invention it can be assumed the device will implicitly perform the claimed process.
Response to Amendment
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 4, 5, 7 and 8 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 2012/0112027.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632